Citation Nr: 0812602	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION


The veteran served on active duty from November 1965 to 
August 1967. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In September 2007, the veteran testified during 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2002.  
The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to these 
matters was provided in March 2006. 
 
The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran contends that his present back 
disorder was incurred as a result of active service.  Service 
treatment records include an August 1965 report of medical 
history associated with the veteran's enlistment examination 
noting a prior back injury with a diagnosis of vertebrae out 
of place provided by a chiropractor after a minor back 
strain.  A July 1966 report noted complaints of chronic mid 
to low back pain.  An examination revealed slight bilateral 
muscle spasms.  The veteran's August 1967 separation 
examination revealed a normal clinical evaluation of the 
spine.  Treatment records from the Salisbury VA Medical 
Center (VAMC) dated in January 2004 show a magnetic resonance 
imaging (MRI) scan revealed scoliosis with multilevel 
degenerative disc and facet changes resulting in canal and 
foraminal stenosis.  

The claims file currently includes outpatient treatment 
records from VA Medical Centers in Hines, Illinois, dated 
prior to March 2005, from Salisbury, North Carolina, dated 
prior to February 2004, and from Long Beach, California, 
dated prior to August 2004.  A copy of a January 2005 Social 
Security Administration (SSA) decision indicates the veteran 
is receiving benefits because of a back disability.  There is 
no indication, however, that the RO has requested copies of 
the medical records associated with that determination.

In support of his claim the veteran also submitted several 
statements from friends and relatives and a December 2004 
statement from D.H. identified as a medical corpsman on the 
USS Mathews.  D.H. recalled that the veteran had reported to 
sickbay frequently with complaints of back pain and 
discomfort.  In an October 2005 statement the veteran's 
private chiropractor, E.G.S., found that based upon the 
statement of D.H. and a history of treatment since separation 
that the veteran's present disability was incurred or 
aggravated during active service.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Accordingly, the case is REMANDED for the following action:


1.  The veteran should be requested to 
provide the names and addresses of all 
medical care providers, VA and non-VA 
who have provided treatment for his 
back disorder since February 2005.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security 
Administration disability 
determination, as well as all 
associated medical records.

3.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
back disability was incurred as a result 
of service.  The physician should address 
whether the evidence demonstrates a back 
disability was manifest prior to service 
and, if so, whether the disorder is shown 
to have been aggravated beyond the normal 
progression of the disease during active 
service.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



